      Case 3:18-cv-00197-BSM Document 52 Filed 07/02/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

WM CRITTENDEN OPERATIONS, LLC                                               PLAINTIFF
d/b/a WEST MEMPHIS HEALTH AND REHAB

v.                        CASE NO. 3:18-CV-00197-BSM

UNITED FOOD AND COMMERCIAL WORKERS
LOCAL UNION 1529 on behalf of
JACQUELINE BROOKS                                                         DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 2nd day of July, 2020.



                                                 _______________________________
                                                 UNITED STATES DISTRICT JUDGE
